DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Original claims 1-15 were filed October 6, 2020.  A preliminary amendment was also filed October 6, 2020.  An additional preliminary amendment was filed April 23, 2021.  All of the amendments have been entered in full.  Claims 1-15 are pending in the instant application.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 6, 2020, is being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities.  
In claim 1, line 7, a word appears to be missing before “in that”
In claim 1, line 8, “(completely)” should be “completely” (delete parentheses)
Appropriate correction is required.
Claim Interpretation
Examiner notes that the claims include many reference characters and that MPEP 608.01(m) includes the following instructions regarding reference characters:
“Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim.” (emphasis added).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9 and 12-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 requires “at least three cameras, preferably four cameras” (line 2).  Accordingly, the claim recites a broader range (i.e. between 3 and infinity) and a narrower range that falls within the broader range (i.e. a range including only the number 4).

“Use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. The Examiner should analyze whether the metes and bounds of the claim are clearly set forth. Examples of claim language which have been held to be indefinite are (A) ‘a temperature of between 45 and 78 degrees Celsius, preferably between 50 and 60 degrees Celsius’; and (B) ‘a predetermined quantity, for example, the maximum capacity.’” (emphasis added).

The limitation noted above makes the scope of claim 9 indefinite because it is unclear as to whether any number of cameras that is at least three reads on the claim, or whether four cameras are required.

Claim 12 has been amended to recite “that the arithmetic unit(5) is designed to perform a method according to any of claim.” (last two lines; emphasis added).  The claim is indefinite because it unclear what claim is being referenced, which makes it impossible to determine the scope of claim.
Claims 13-15 are also indefinite, at least because they include the indefinite limitations of claim 12.
For purposes of examination with respect to the prior art, claim 12 is construed to refer to (and depend from) claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth. 
Claim 12 recites “a method according to any of claim.” (last two lines).  This phrase does not reference any particular previously-set-forth claim.  Furthermore, the word “any” appears to indicate that the claim may depend from subsequently-set-forth claims, rather than only previously-set-forth claims as required by 35 U.S.C. 112(d).  For at least these reasons, claim 12 fails to comply with the requirements of 35 U.S.C. 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-9, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Siercks’ (US 2014/0063204 A1) in view of ‘Zhang’ (“Real-Time Scalable Depth Sensing With Hybrid Structured Light Illumination,” 2013).
Regarding claim 1, Siercks teaches a method for measuring an object (2) by means of stereoscopy (See the steps mapped below for performing stereoscopy of a measurement object, such stereoscopy measurement of object 1 in Figure 1), in which a pattern (3) is projected onto the object surface (Figure 1, projected pattern 2a) by means of a projector (9) (Figure 1, projector 3) and the pattern (3), which is designated as a scene, on the object surface, is captured by means of at least two intrinsically and extrinsically calibrated cameras (4.1, 4.2, 4.3, 4.4) (Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], two, three or four cameras may be used; e.g. [0083], cameras are “arranged with a fixed and known positioning and orientation relative to one another” – i.e. they are extrinsically calibrated; e.g. [0011] describes intrinsic calibration of the cameras), correspondences of the scene being found in the images captured by the cameras (4.1, 4.2, 4.3, 4.4) (e.g. [0085], [0010], pattern correspondences are found and used for 3D measurement; also see Note Regarding Pattern below) by means of an arithmetic unit (5) using image processing ([0085], Figure 1, evaluation unit 6), and the object (2) being measured by means of the correspondences found (e.g. [0085], [0010], pattern correspondences are found and used for 3D measurement; also see Note Regarding Pattern below), a two-dimensional and temporal coding being generated during the pattern projection (see Note Regarding Pattern below), in that 
a (completely) two-dimensionally coded pattern (3) is projected (see Note Regarding Pattern below), and the scene is captured using the cameras (4.1, 4.2, 4.3, 4.4) ([0083], Figure 1, scene including projected pattern is captured by cameras 4), and 
a temporally coded pattern having a two-dimensionally different coding is projected several times in succession (see Note Regarding Pattern below), and a plurality of scenes is captured in succession by the cameras (4.1, 4.2, 4.3, 4.4) ([0083], Figure 1, plurality of scenes including sequence of projected patterns is captured by cameras 4), being triggered simultaneously in each case ([0083], cameras are “designed to record individual images in a substantially simultaneous fashion”)
in the case of the two-dimensional coding, correspondences of adjacent pixels are found, for the scene, in the images captured by the different cameras (4.1, 4.2, 4.3, 4.4) ([0085], sequence of pixel values from each of the cameras are used for measurement; see Note Regarding Pattern below), 
in the case of the temporal coding for the plurality of scenes, correspondences of the same pixels, in each case, are found in the images captured by the different cameras (4.1, 4.2, 4.3, 4.4) ([0085], sequence of pixel values from each of the cameras are used for measurement; see Note Regarding Pattern below), and 
for each pixel, identified correspondences of the two-dimensional coding and the temporal coding are correlated, and said correlations are used when measuring the object (2) (see Note Regarding Pattern below).

Note Regarding Pattern.  Siercks teaches a structured light stereoscopy measurement technique that includes projecting a pattern sequence onto a surface ([0082]), measuring pixel values in images captured over the sequence ([0083]), and determining 3D coordinates based on the pixel values ([0085]).  This is temporal coding.
Siercks does not explicitly teach using a completely two-dimensionally coded pattern (i.e. a spatial coding) in addition to the temporal coding.
However, Zhang does teach structured light techniques that include using not only temporal coding, but also spatial coding (e.g. Section V, first paragraph, both TM (i.e. temporal coding) and SN (i.e. spatial coding) can be used).  In particular, Zhang teaches a two-dimensional and temporal coding being generated during the pattern projection (Figure 2, 2D coding is speckle pattern and temporal coding is sinusoidal fringe), in that
a (completely) two-dimensionally coded pattern (3) is projected (Figure 2, binary speckle pattern included in hybrid patterns d-f), and 
a temporally coded pattern (Figure 2, shifted sinusoidal fringe patterns within hybrid patterns d-f) having a two-dimensionally different coding (Figure 2, temporally coded patterns are 2D different due to shift in sinusoidal fringe pattern) is projected several times in succession (e.g. Page 99, left column, fourth paragraph,                                 
                                    N
                                
                             patterns are projected in succession; Page 101, below Equation 13,                                 
                                    N
                                
                             may be 6), and characterized in that, 
in the case of the two-dimensional coding, correspondences of adjacent pixels are found, for the scene (Page 101, Section IV.B, last paragraph, correlation-based matching is used to find correspondence for speckle 2D coding; e.g. Page 104, first paragraph, the correlation finds matching correspondences of 12x12 windows of adjacent pixels), 
in the case of the temporal coding for the plurality of scenes, correspondences of the same pixels, in each case, are found (Page 99, right column, values                                 
                                    
                                        
                                            I
                                        
                                        
                                            k
                                        
                                    
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                
                             are measured, where                                 
                                    k
                                    =
                                    1
                                    ,
                                     
                                    …
                                    ,
                                     
                                    N
                                
                            ,                                 
                                    N
                                
                             is the number of temporal patterns (such as 3 in the example calculation in this part of the reference), and                                 
                                    
                                        
                                            u
                                            ,
                                            v
                                        
                                    
                                
                             refers to a same pixel coordinate; This set of values of the same pixel measured for different patterns are used to solve equations for the phase; “Once the absolute phase is obtained, the depth at each scene point can be calculated through triangulation between projector and camera”), and 
for each pixel, identified correspondences of the two-dimensional coding and the temporal coding are correlated, and said correlations are used when measuring the object (2) (e.g. Page 104, first paragraph, depth map including 3D measurements of the object is exported by combining the outputs of TM – i.e. temporal coding – and SN – i.e. spatial, 2D coding – correspondence identifications).

Siercks is directed to techniques for adapting to motion when attempting to perform temporal coding.  For example, an inertial measurement unit (IMU) measures an amount of motion (e.g. [0107]) and aspects of the projected pattern are changed in response to the amount of motion in an attempt to preserve measuring capability (e.g. [0108] et seq.; [0125]).  However, Siercks acknowledges that motion may become so great that temporal coding can no longer generate reliable results, despite its adjustment techniques ([0126]-[0128]).
Zhang teaches that spatial, two-dimensional coding can be used to supplement temporal coding (e.g. Page 97, last two paragraphs, spatial/SN coding is used for dynamic scenes with high motion, while temporal/TM coding is used for scenes with lower motion).  Zhang teaches that spatial coding is well suited to dynamic (Page 97, right column, first paragraph).  Zhang teaches that its hybrid technique is able to enjoy the higher accuracy of temporal coding, while also ensuring that acceptable-quality measurements are made in the presence of motion using spatial coding, thereby offering improvement over temporal-only coding (e.g. Figure 12, Page 108, second paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siercks with the hybrid temporal and spatial coding of Zhang in order to improve the method with the reasonable expectation that this would result in a that could provide acceptable measurements in high-motion conditions, an improvement over temporal-only coding.  This technique for improving the method of Siercks was within the ordinary ability of one of ordinary skill in the art based on the teachings of Zhang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Siercks and Zhang to obtain the invention as specified in claim 1.	

Regarding claim 2, Siercks in view of Zhang teaches the method of claim 1, and Zhang further teaches that the temporally coded pattern is generated by spatial shifting of the same two-dimensionally coded pattern (3) (e.g. Figure 2, d-f, temporal code is generated by spatially shifting same 2D fringe pattern).

Regarding claim 4, Siercks in view of Zhang teaches the method of claim 2, and Zhang further teaches that the size of the spatial shift of the pattern (3) between the scenes captured in succession differs (e.g. in Figure 2d-f the shift of pattern f with respect to pattern d is twice as large as the shift of pattern e with respect to d).

Regarding claim 5, Siercks in view of Zhang teaches the method of claim 2, and Zhang further teaches that the size of at least one of the spatial shifts is smaller than a pattern point (8) of the two-dimensional pattern (3) (e.g. Page 99, fourth paragraph, patterns are repeatedly projected in sequence with period                                 
                                    N
                                
                            ; The shift from the pattern at, for example, step 1 to the pattern projected at step                                 
                                    1
                                    +
                                    N
                                
                             is zero; Zero is smaller than the                                 
                                    K
                                    ×
                                    K
                                
                             speckle size of Figure 2).

Regarding claim 6, Siercks in view of Zhang teaches the method of claim 1, and Zhang further teaches that the temporally coded pattern is generated by phase-shifted projection of a brightness distribution (Section IV.A., Figure 2, phase-shifted sinusoidal fringe brightness distribution).

Regarding claim 7, Siercks in view of Zhang teaches the method of claim 1, and Zhang further teaches that the temporally coded pattern is generated by temporally offset projection of different patterns (3) (e.g. Page 97, right column, first paragraph, “TM methods [i.e. temporal coding] project multiple patterns sequentially”; Figure 2 shows examples of the different patterns d-f).

Regarding claim 8, Siercks in view of Zhang teaches the method of claim 1, and Siercks further teaches that, for one pixel (8), a correlation of information of all cameras (4.1, 4.2, 4.3, 4.4) is performed ([0085], brightness values for a same point in each respective image captured by the group of cameras are determined and used to determine 3D coordinates of that point; I.e. information of all cameras correlated to a given measurement point/pixel is performed).

Regarding claim 9, Siercks in view of Zhang teaches the method of claim 1, and Siercks further teaches that the scene is captured by means of at least three cameras, preferably four cameras (4.1, 4.2, 4.3, 4.4) (Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], three or four cameras may be used), from different viewing angles (6.1, 6.2, 6.3, 6.4) (e.g. Figure 1, each of the cameras has a different viewing angle, as seen by dashed lines illustrating their fields of view).

Regarding claim 12, Examiner notes that the claim is directed to a system that includes structure for performing a method that is substantially the same as the method of claim 9.  Siercks in view of Zhang teaches the method of claim 9.  The rejections of claims 9 and 1 (from which claim 9 depends) over Siercks in view of Zhang include mapping to structure that is substantially the same as the structure recited in claim 12.  Accordingly, claim 12 is also rejected under 35 U.S.C. 103 as being unpatentable over Siercks in view of Zhang for substantially the same reasons as claims 1 and 9.

Regarding claim 13, Siercks in view of Zhang teaches the system of claim 12, and Siercks further teaches at least four cameras (4.1, 4.2, 4.3, 4.4) are provided (Figure 1, pattern being projected on scene is captured by cameras 1, 2, … I; [0083], four cameras may be used) and are arranged such that the scene is captured from at least four different viewing angles (6.1, 6.2, 6.3, 6.4) (e.g. Figure 1, each of the cameras has a different viewing angle, as seen by dashed lines illustrating their fields of view).

Regarding claim 15, Siercks in view of Zhang teaches the system of claim 12, and Zhang further teaches that the arithmetic unit (5) and/or the projector (9) are designed to generate a pattern projection (7) having a two- dimensional and a temporal coding (e.g. Figure 2, d-f, each pattern has 2D speckle coding and the sequence of patterns provides temporal coding).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siercks in view of Zhang as applied above, and further in view of ‘Haugen’ (US 2014/0198185 A1).
Regarding claim 3, Siercks in view of Zhang teaches the method of claim 2.
Siercks teaches that the cameras are triggered simultaneously to capture an image sequence of a pattern sequence ([0083]), but does not explicitly teach that the image capture is not triggered at the same time that the pattern is shifting – i.e. that the 
Zhang teaches that its camera is triggered by the projector (Section VI, second paragraph), but also does not explicitly teach that the image capture is not triggered at the same time that the pattern is shifting – i.e. that the spatial shift of the pattern (3) and the capturing of the scene by the cameras (4.1, 4.2, 4.3, 4.4) triggered simultaneously are not matched to one another.
However, Haugen does teach a stereoscopy measurement system where changes in a projected pattern occurs at a different time than the simultaneous triggering of cameras – i.e. that the spatial shift of the pattern (3) and the capturing of the scene by the cameras (4.1, 4.2, 4.3, 4.4) triggered simultaneously are not matched to one another (Figure 6, new (i.e. shifted) pattern is programmed at 112 and projected at 106 before simultaneous camera triggering occurs at 108).
The temporal coding used by Siercks (e.g. [0082]-[0083]) and Zhang (e.g. Figure 2, d-f) relies on capturing images of several separate, distinct patterns (e.g. Figure 2, d-f; e.g. Page 99, right column explains why separate images are needed for each temporal pattern                         
                            k
                        
                     in order to decode the phase information and determine 3D coordinates).  If the shifting of the patterns and the triggering of the cameras were matched to one another (i.e. if the pattern change occurred while the cameras were being triggered), then two different patterns would appear during the integration time of the cameras.  This would blend and distort the appearances of the two temporal patterns and make it difficult, if not impossible, to decode them, thereby diminishing the accuracy and reliability of the 3D measurements.  The unmatched 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siercks in view of Zhang as applied above with the unmatched pattern changing and camera triggering of Haugen in order to improve the method with the reasonable expectation that this would result in a method that ensured that only one pattern was being projected during each activation of the cameras, thereby advantageously avoiding the diminished accuracy and reliability that would be caused by matched pattern changing and camera triggering.  This technique for improving the method of Siercks in view of Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Haugen.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Siercks, Zhang and Haugen to obtain the invention as specified in claim 3.	


Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siercks in view of Zhang as applied above, and further in view of ‘Huang’ (“Edge-aware Depth Completion for Point-cloud 3D Scene Visualization on an RGB-D Camera,” 2014).

Regarding claim 10, Siercks in view of Zhang teaches the method of claim 1.
Siercks does not explicitly teach that the images of individual cameras (4.1, 4.2, 4.3, 4.4) are evaluated by means of two-dimensional image analysis for edge detection, and in that an edge identified in an image is projected into a three-dimensional point cloud which represents a result of the three-dimensional measurement of the object (2).
Zhang also does not teach this feature.
However, Huang does teach techniques for repairing a structured light 3D point cloud where images of individual cameras are evaluated by means of two-dimensional image analysis for edge detection (Section III.A, color image is subjected to Canny edge detection), and in that an edge identified in an image is projected into a three-dimensional point cloud which represents a result of the three-dimensional measurement of an object (Section III.B, Figure 2, edge is projected into depth image, which is a 3D point cloud that represents a result of the 3D measurement of an object).
Both Siercks (e.g. Figure 1) and Zhang (e.g. Figure 2) use structured light projection to recover 3D measurements.  Huang teaches that structured light 3D measurements suffer from inaccuracy around object boundaries because the projected light patterns are distorted, which makes it harder to perform depth estimation (Page 422, paragraph spanning columns).  Huang teaches that its edge-based refinement is able to correct these boundary-region artifacts in 3D measurements (e.g. Section V; Page 422, right column, first two paragraphs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Siercks in view of 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Siercks, Zhang, and Huang to obtain the invention as specified in claim 10.

Regarding claim 11, Siercks in view of Zhang and Huang teaches the method of claim 10, and Huang further teaches that, for the two-dimensional image analysis, the scene is additionally captured by the cameras (4.1, 4.2, 4.3, 4.4) without projection of a pattern (e.g. Figure 5, Color, edge detection is performed on color image, which does not include any projected pattern).


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siercks in view of Zhang as applied above, and further in view of ‘Doron’ (US 2017/0034499 A1).
Regarding claim 14, Siercks in view of Zhang teaches the system of claim 12.
Siercks suggests performing calibration in order to achieve higher measurement accuracy ([0011]), but does not teach to form sub-systems of two cameras (4.1, 4.2, 4.3, 4.4) in each case, from the plurality of cameras (4.1, 4.2, 4.3, 4.4), and to perform 
Zhang also suggests calibration (Page 103, last paragraph), but does not teach the claimed feature.
However, Doron does teach techniques for calibrating a structured-light stereo imaging assembly (Figures 8-12 describe different calibration scenarios; Figure 9 is mapped in detail below) that include steps to form sub-systems of two cameras (4.1, 4.2, 4.3, 4.4) in each case ([0056], Figure 9, six sub-systems of two cameras are formed), from the plurality of cameras (4.1, 4.2, 4.3, 4.4) ([0056], Figure 9, the six subsystems are formed from four cameras 16A, 14A, 16B and 14B), and to perform recalibration (4.1, 4.2, 4.3, 4.4) of cameras from the system (1) in that, in order to calibrate one sub-system ([0056], In Figure 9, the subsystem including 16B and 14B is being calibrated due to misalignment), the measured values of the other sub-system are always used ([0056], Figure 9, the measured depth values of all of the other sub-systems are used in the calibration).
Doron teaches that camera assemblies are typically calibrated before reaching the end user, but that some of a camera assembly’s imagers may later become misaligned during use ([0007]).  “Misalignment is particularly detrimental to the accuracy of the collected depth information” ([0007]).  Doron teaches that its techniques advantageously allow for misalignments to be automatically detected and corrected (e.g. [0054], [0056]).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Siercks, Zhang, and Doron to obtain the invention as specified in claim 14.	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Garrido-Jurado’ (“Simultaneous reconstruction and calibration for multi-view structured light scanning,” 2016)
Teaches a multi-camera calibration technique that processes cameras in pairs – Algorithm 1
‘Hager’ (US 2004/0105580 A1)
Teaches active stereo systems with more than two cameras – see e.g. [0098], Figures 1 and 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669